Citation Nr: 1734910	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  13-24 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for myofascial lumbar syndrome with degenerative disc disease, L4-5 (claimed as low back condition), to include as secondary to service-connected knee disabilities.

2.  Entitlement to an initial rating in excess of 10 percent for right knee chondromalacia.

3.  Entitlement to a total rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Gregory T. Shannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1978 to February 1981 in the United States Navy.

This case comes to the Board of Veterans' Appeals (Board) on appeal from May 2009 and February 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board notes that the RO characterized the February 2011 rating decision as the only rating decision on appeal.  However, 38 C.F.R. § 3.156(b) requires VA to evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence, even if the new submission may support a new claim.  See Bond v. Shinseki, 659 F.3d 1362, 1367-8   (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  

In April 2010, less than one year following the May 2009 rating decision which denied the Veteran's claim for service connection for myofascial lumbar syndrome with degenerative disc disease, L4-5 (claimed as low back condition), the Veteran submitted a claim for service connection for a lumbar spine condition and provided a July 2009 medical opinion in support.  This material medical opinion was not available at the time of the May 2009 rating decision.  Accordingly, that May 2009 rating decision is not final.  As such, the Board has recharacterized the rating decisions on appeal as noted above.

The issues of an initial rating in excess of 10 percent for right knee chondromalacia and a total disability rating based on individual unemployability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Myofascial lumbar syndrome was caused by the Veteran's service-connected knee disabilities.


CONCLUSION OF LAW

Myofascial lumbar syndrome is proximately due to the Veteran's service-connected knee disabilities.  38 U.S.C.A. §§ 1110, 1131 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310(a) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to provide notice and assistance with respect to the Veteran's claims. See 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  However, in light of the fully favorable decision as to the issue of service connection for myofascial lumbar syndrome with degenerative disc disease, L4-5 (claimed as low back condition, hereafter myofascial lumbar syndrome), no further discussion of compliance with VA's duty to notify and assist is necessary.  




II.  Service Connection for Myofascial Lumbar Syndrome

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability beyond the natural progression of a disease.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran served as a U.S. Navy aviation structural mechanic and after service worked as a shipping and receiving clerk.   Through his then representative, he asserted in a November 2008 letter that his "service connected left knee has caused a chronic low back condition."

A review of the evidence of record reveals the Veteran had left knee surgery in December 1978, while in service, and has had numerous left knee surgeries since.  The Veteran is service-connected for his status post total left knee replacement and left knee instability.  The Veteran is also service-connected for chondromalacia of the right knee.  

Service treatment records are silent for any injury, symptoms or diagnosis of a low back disorder during active service.  However, in an August 1982 Reserve examination, the Veteran reported a history of recurrent back pain.  The examiner noted the Veteran's report that his civilian job required lifting a lot of weight that caused the recurrent back pain.  

In March 2001, a VA examiner performed a joints examination and noted the Veteran's report of an on- the-job injury to his back in March 2000 that had kept him out of work since that time.  In an August 2005 joints examination, the VA examiner noted that the Veteran had a normal gait.  In a May 2007 joints examination, the examiner noted that the Veteran was able to work but lost some time because of knee disabilities. 

The RO received the Veteran's claim for service connection for a low back disorder in November 2008. 

On VA examination in April 2009, the examiner noted the Veteran utilized a cane for his knee, but no assistive devices for his back.  The Veteran reported that his knee disabilities caused him to perform all lifting using his back but that his back was not the cause of lost time at work.  Physical examination revealed a left stiff leg gait with a cane.  The examiner reviewed X-rays and diagnosed myofascial lumbar syndrome secondary to degenerative disease in the L4-5 area.  The examiner stated there was no connection between the Veteran's service-connected left knee condition and his lower back syndrome, noting a lack of support in orthopedic literature.  "There is nothing in the orthopedic literature found that states that any type of knee condition will cause degenerative changes in the discs of the lumbar spine".  The examiner found that the cause of the lumbar degenerative disease was more likely the result of aging, obesity, musculoskeletal deconditioning and genetic predisposition.  The Board notes the Veteran's right knee condition was not service-connected at the time of this examination, but that the examiner's opinion would apply to both knees.  

As part of an October 2009 VA examination of the Veteran's knees, an examiner observed the Veteran had an abnormal gait, and noted that this was due to the Veteran's total knee replacement.  

In July 2009, a VA attending physician in an orthopedic clinic, Dr. M.H., noted the Veteran had decided to undergo revision surgery of his left knee replacement.  Dr. M.H. also opined on the Veteran's back pain.  "It is my opinion that his back pain is contributed in part from his dysfunction of the left knee replacement."  The Veteran had revision surgery in September 2009, and returned to Dr. M.H. in March 2010, earlier than his scheduled appointment, in part, because he was still in pain.  An examination was performed and Dr. M.H. stated that there is a "direct connection between his left knee condition and the outcome of many surgeries of the left knee to his symptoms of back pain, right knee and bilateral hip pain."  Dr. M.H. continued, stating the "overall limitations of the right knee has contributed to the conditions and symptoms of the other joints and the back."

A VA Compensation and Pension Examination Report from November 2010 included two opinions that were not supportive of the Veteran's claim: 1) the Veteran's lumbar spine condition was not due to military service; and 2) the Veteran's lumbar spine condition was not secondary to his knee conditions.  In support of these opinions, the examiner also relied on orthopedic literature and noted that a review of the Veteran's file reveals "no evidence of the veteran being treated while on active duty for a chronic condition of the lumbar spine."  However, the examiner also provided evidence in support of the Veteran's claim, stating that an "altered gait due to a knee condition can cause feelings of pain in the low back, there is demonstrable connection as to it causing intrinsic conditions."

The record reflects that the Veteran was last afforded a VA examinations related to his back in March and August 2014 by the same examiner.  The Veteran reported having a limp since his initial knee surgery in 1978.  In March 2014 the examiner opined that it "is 50% less than likely that the Veteran's knee O/A [osteoarthritis] was the cause of his low back pain; however, it is well within the realm of medical probability (Much greater than 50% likely) that the attendant gait disturbance enhanced, aggravated and accelerated the degenerative process in the lumbar spine, particularly at the facets."  

In August 2014, the examiner opined that it "is still 50% less than likely that the Veteran's knee O/A [osteoarthritis] was the cause of his low back pain."  However, the examiner now opined that "it is likely that had this Veteran NOT had knee problems he would have, in all probability, similar symptoms that he now has with respect to the back owing to the progressive nature of the back pathology and how significantly it was established" at the time of initial VA contact in 2000 or 2001.  The examiner noted the difference in history provide by the Veteran at the two examinations, particularly that in March 2014 the Veteran reported his back pain began in 2007, at the same time as having problems with his knee.  In August 2014 he reported back pain began in 1999 or 2000 and that his pain got progressively worse and that he had left leg pain after he stopped seeing physicians for his lower back treatment.  The examiner also noted that the Veteran's lumbar spine arthritis was not likely related to the gait disturbance, given the new history, but did not explain why or otherwise discuss the Veteran's gait or its effect on his back.  

As in initial matter, the Board notes the examiner's opinion cites an ambiguous standard when opining "50% less than likely".  Also, the examiner did not explicitly address a post-service back injury sustained by the Veteran in March 2000 which led the Veteran to stop working for over a year and receive Worker's Compensation Care.  This post-service accident was not addressed by any of the VA opinions discussed below.  

As noted above, the VA examiners provided opinions that weigh for and against a finding for the Veteran, but did not explain all of their opinions e.g. the 2014 examiner did not explain why the newly reported history supports an opinion that the Veteran's lumbar spine arthritis was not likely related to the Veteran's gait disturbance.  Additionally, the Board notes that with regard to the April 2009 examiner's opinion, although orthopedic literature may not support a connection between knee conditions and lumbar spine degeneration, other opinions of record support that knee conditions and their resultant gait disturbance can lead to back pain.  Furthermore, the November 2010 examiner noted a lack of in-service treatment of the Veteran's lumbar spine, but failed to explicitly consider an in-service report of recurrent back pain in August 1982, more than two years after his first left knee surgery.  

Although there is no reasons-or-bases requirement imposed on examiners, examiners must support their conclusions with an analysis that the Board can consider and weigh against contrary opinions.  See Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

At his April 2017 hearing, the Veteran reported that his primary care doctor told him that due to the Veteran's knee conditions he lifts with his back rather than his knees.  The Veteran stated "I was using my back to pick up stuff, but, that's what caused my back."  The Veteran is competent to report what his doctor told him.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Veteran has reported multiple onset dates for his back pain.  However, the Board finds the Veteran credible with regard to the timing of his back pain, in that he has experienced back pain on multiple occasions including in and after service, with greater pain over the last decade consistent with multiple knee surgeries.  However, the Board places somewhat less probative weight on the testimony because the Veteran reported to VA in April 2001 that he had a post-service back injury in March 2000 that led to him to him receiving Worker's Compensation Care.  The Veteran also reinjured his left knee approximately three months after injuring his back.  See April 2001 VA Examination.  The record indicates the Veteran did not work for nearly a year and a half following the workplace injury.  Although this was in the record, no VA physician noted above appears to have explicitly addressed this intercurrent back injury and how it may have contributed to his current back condition, if at all.  

On review, the claims folder contains medical opinions both for and against the claim, all based substantially on the Veteran's medical history, except with regard to a March 2000 post-service back injury.  Although a remand for further medical opinion could be accomplished, the Board will not remand for negative evidence.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003); but see Douglas v. Shinseki, 23 Vet. App. 19 (2009).  Considering the Veteran's contentions and medical evidence of record, the Board finds the weight of competent, credible and probative evidence to be in relative equipoise in showing that the Veteran's myofascial lumbar syndrome is as likely as not proximately caused by the Veteran's service-connected knee disabilities.

In resolving all reasonable doubt in the Veteran's favor, service connection is warranted.  See 38 C.F.R. § 3.102 (2016).


ORDER

Entitlement to service connection for myofascial lumbar syndrome is granted.


REMAND

The Board finds that the remaining issues on appeal must be remanded to ensure that the Veteran is accorded full compliance with the statutory duty to assist.

Right Knee

The record reflects that the Veteran was last afforded a VA knee examination in March 2013.  This examination was not complaint with 38 C.F.R. § 4.59 (2016) and the U.S. Court of Appeals for Veterans Claims (Court) decision in Correia v. McDonald, 28 Vet. App. 158 (2016).  In this decision, the Court held that to be adequate, a VA examination of joints must, wherever possible, include testing that permits an adjudicator to assess the effect of painful motion.  Such an examination should include range of motion tests for both active and passive motion, in weight-bearing and non-weight-bearing circumstances and, if possible, the same testing of the opposite undamaged joint in compliance with 38 C.F.R. § 4.59.  See Correia, 
28 Vet. App. at 165, 169-70.  Because the March 2013 VA examination does not comply with Correia, a new examination is warranted.




TDIU

In light of the Board's decision to grant service connection for the Veteran's myofascial lumbar syndrome, the Board will defer a decision on TDIU.  

Additionally, the Board notes that the record indicates the Veteran is receiving Social Security Administration disability benefits.  See September 2010 VA Examination.  However, no records from the Social Security Administration have been associated with the claim file.  In light of this, the record appears to be incomplete, and such evidence may support the Veteran's claim e.g. evidence of the Veteran's unemployability.  Furthermore, the Board acknowledges that these records are with a Federal facility and that VA has an increased obligation in regard to obtaining records in the custody of a Federal department or agency.  38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security Administration and request all pertinent documentation pertaining to any claim for disability benefits by the Veteran including any medical records that Social Security has regarding the veteran. These records should be associated with the claims file. All efforts to obtain the records should be associated with the claim file.

2.  Schedule the Veteran for a VA examination to determine the current nature and severity of his right knee disability.  The claim file should be made available to and reviewed by the examiner.

Range of motion testing must be performed where possible.  The joints involved should be tested in both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of the opposite undamaged joint.  If the examiner is unable to conduct the required testing, he or she should explain the basis for this decision.

All findings should be reported in detail.

3.  After undertaking any additional development deemed appropriate, adjudicate the claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


